Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record is WIPO Publication (2014/08179) to Wilson is silent regarding  “….an operating member that is movable with respect to the handle unit… the operating member is located at a neutral position unless external force is applied to the operating member…the operating member is configured to provide operation force to the dust container cover by moving in a first direction from the neutral position…and the operating member is configured to release a holding mechanism for limiting separation of the dust container from the main body by moving in a second direction opposite to the first direction from the neutral position”, as required in claim 1.
 Wilson fails to disclose or suggest at least these features. Wilson discloses an operating member (98).  Wilson, however, fails to disclose or render obvious an operating member that is configured to (i) provide operation force to the dust container cover by moving in a first direction from the neutral position and (ii) release a holding mechanism for limiting separation of the dust container from the main body by moving in a second direction opposite to the first direction from the neutral position, as required in independent claim 1 as amended. In particular, Wilson describes that: In Figure 3a, the actuator 98 is in a first position, in which state the bin door 26 is locked closed against the lower end of the bin 24. The operating member (98) is movable downwards from this position into a second position, as shown in Figure 3b, which causes the bin door 26 to swing away from the bin 24, thereby allowing the bin 24 to be emptied. The operating member (98), once released, is biased to return to the first position, as will be described. The operating member (98), once released, is biased to return to the first position, as will be described. During circumstances when the bin door 26 is opened, as in Figure 3b, the operating member (98) is movable a second time from the first position into the second position in which state the operating member (98) causes the bin 24 to be disengaged from the separating apparatus 12. 
Figure 3c shows the operating member (98) in the second position during a second operation. It will be appreciated that the bin is disengaged slightly from its engaged position so as to be ‘presented’ to a user so that a user can pull the bin 24 away from the rest of the separating apparatus 12. Wilson at page 13, lines 14-27 (emphasis added). Thus, Wilson’s actuator 98 only moves in one direction (downward) from the first position to separate the bin door 26 and the bin 24 rather than moving in (i) a first direction from the first position to provide operation force to the bin door 26 and (11) a second direction opposite to the first direction from the first position to release a holding mechanism for limiting Therefore, Wilson does not disclose an operating member that is configured to (i) provide operation force to the dust container cover by moving in a first direction from the neutral position and (11) release a holding mechanism for limiting separation of the dust container from the main body by moving in a second direction opposite to the first direction from the neutral position, as required in amended claim 1. 
Dependent claims 2-15 are allowable for at least their dependency on claim 1. Independent claim 16 is allowable for at least requiring similar limitations to claim 1 as amended. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	Claims 1-18 are allowed.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723